Citation Nr: 1621040	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, including as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for a left leg disability, including as secondary to service-connected lumbar spine disability.  

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1980 and from July 1980 to August 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has left shoulder and left leg disability due to injury in service.  At his hearing he also asserted that he has left leg radiculopathy and a left shoulder disability secondary to his service-connected lumbar spine disability.  

The Board notes that subsequent to the most recent, June 2013, supplemental statement of the case (SSOC), and prior to certification of his appeal to the Board, the Veteran had a VA medical examination of the lumbar spine.  As noted above, the Veteran asserts that he has left shoulder and leg disability secondary to his service-connected lumbar spine disability.  Consequently, the Veteran's claims must be remanded to the AOJ for review of this additional pertinent medical evidence added to the file subsequent to the June 2013 SSOC.  

The Board notes that the Veteran has been granted service connection for right leg radiculopathy secondary to his service-connected lumbar spine disorder.  The Board further notes that a December 1979 service treatment record shows treatment for an injury of the upper left arm.  Given the above, and given that the Veteran currently has left shoulder degenerative joint disease and that a September 2009 VA treatment record appears to indicate pain with straight leg raising of both legs, the Veteran should be provided a VA examination of the left leg and left shoulder in order that medical opinions can be obtained regarding the etiology of all left leg and left shoulder disabilities identified.  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further notes that the Veteran has claimed service connection for fibromyalgia and has asserted that his left shoulder and left leg disabilities may also be due to fibromyalgia.  An April 2016 rating decision denied service connection for fibromyalgia.  In May 2016 the Veteran submitted a timely notice of disagreement with the denial of his claim for service connection for fibromyalgia.  The AOJ has not issued a statement of the case regarding this claim.  The Board notes that the current lack of a statement of the case is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the claim for service connection for fibromyalgia must be remanded for issuance of a statement of the case.

Although, the claim for service connection for fibromyalgia is not currently in appellate status, given the Veteran's assertions, the claim may be inextricably intertwined with the Veteran's left shoulder and left leg claims that are in appellate status.  Consequently the Board may request additional development regarding the fibromyalgia disability.  The Board notes that the Veteran was provided a VA fibromyalgia medical examination in February 2016.  The examiner opined that the Veteran's fibromyalgia was not directly caused by the Veteran's service-connected lumbar spine disability.  However, the VA examiner did not provide an opinion regarding whether the fibromyalgia has been aggravated by the Veteran's service-connected lumbar spine disability.  A medical opinion should be obtained regarding whether there has been aggravation of the Veteran's fibromyalgia disability by his service-connected lumbar spine disability.  Additionally, an opinion should be obtained as to whether the Veteran's fibromyalgia disability was directly incurred as a result of service.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.10, 3.156(a), 3.159 and 3.326(a) (2015).  The Board notes that although the Veteran was sent a VCAA letter regarding service connection in April 2009, he has not been provided a VCAA letter which informed him of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.  The Veteran should be provided VCAA notice regarding his claims for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VCAA notice letter in regard to his claim for service connection for left leg and left shoulder disability, including as secondary to service-connected lumbar spine disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Obtain the Veteran's updated VA treatment records.
 
3.  Provide the Veteran a VA medical examination of his fibromyalgia disability.  The claims file must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has a fibromyalgia disability that is directly caused by service.  If the examiner opines that the Veteran's fibromyalgia was not caused by service, the examiner must provide an opinion as to whether it is at least as likely as not the Veteran's fibromyalgia disability is aggravated by the Veteran's service-connected lumbar spine disability.

4.  Provide the Veteran a VA medical examination to determine the nature and etiology of all left shoulder and left leg disability present.  The claims file must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide opinions as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any left shoulder and left leg disabilities found had onset during active service or are otherwise related service.  The examiner should discuss a December 1979 service treatment record indicating an injury of the upper left arm.

The examiner must also provide opinions as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any left shoulder and left leg disabilities found are caused or aggravated by any of the Veteran's service-connected disabilities, including his lumbar spine disability. 

5.  Provide the Veteran a statement of the case that addresses the issue of entitlement to service connection for fibromyalgia.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

6.  After completion of the above development, readjudicate the Veteran's claims.  If any determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC that includes review of all evidence received since the June 2013 SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




